DETAILED ACTION
This office action is in response to the filing of the Applicant Amendment on 1/18/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku et al. (US 2013/0337635) in view of Rulkens et al. (US 7,294,583).
	Regarding claims 16 and 18, Yamawaku et al. teaches a processing method comprising (Figures 1 - 4, 10 - 12, 14): 
exposing a substrate W surface having at least one feature 10 thereon to a deposition environment comprising at least one cycle of a silicon precursor (Figure 11, also Paragraph 0078 for silicon precursor) and an oxygen containing reactant (Figure 12, also Paragraph 0078 for oxygen containing reactant) to form a silicon oxide film on the at least one feature, the at least one feature creating a gap with a bottom, top and sidewalls; 
exposing the substrate surface to an environment (Figure 14) to improve a wet etch rate ratio of the silicon oxide film (densification, Paragraph 0097 - 0099); and 
repeating exposure to the deposition environment and, optionally, the anneal environment, to fill the gap of the feature (repeat, Paragraph 0136).
Yamawaku et al. does not teach that the deposition temperature in the range of 400 - 550 °C, however, Rulkens et al. teaches that a deposition temperature can be around 100 - 500 °C and more preferably between 100 - 450 °C (Column 6, Line 40 - 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a deposition temperature of at least 400 - 450 °C (a range within the claimed range) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  For instance, deposition temperature may affect deposition speed, density, etc.
Yamawaku et al. teaches exposing the substrate W surface to a plasma environment but  Yamawaku et al. does not teach exposing the substrate to a thermal anneal environment to improve the wet etch rate ratio of the silicon oxide film.  Rulkens et al. teaches exposing a substrate to a thermal anneal environment, which would improve a wet etch ratio of a silicon oxide film, the anneal environment comprising water vapor at an anneal temperature between 400 - 900 °C (see Column 6, Line 66 - 67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermal anneal in water vapor as taught by Rulkens et al. to improve the film of Yamawaku et al. since doing so would improve film properties.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an anneal temperature of 400 - 450 °C (same as the deposition temperature) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  For instance, anneal temperature may affect density, etc.  This modification provides that the anneal temperature is maintained within 25 °C of the deposition temperature
	Yamawaku et al. in view of Rulkens et al. teaches a method which decreases the wet etch ratio according to Applicant’s science.  Yamawaku et al. teaches does not teach that the wet etch ratio, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stop the annealing step to achieve a wet etch rate ratio within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 21, Yamawaku et al. teaches that the silicon precursor (Paragraph 0078) comprises bis(tertiary-butylamino)silane (BTBAS).
Regarding claim 22, Yamawaku et al. teaches that the oxygen containing reactant comprises one of molecular oxygen or ozone (Paragraph 0078).
	
Allowable Subject Matter
Claims 1, 7 - 9, and 12 - 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of independent claim 1.  Claim 1 has been amended to include that each of the first process region, the second process region and the anneal region is surrounded by vacuum ports and separated by purge gas ports.  This feature is not taught in usage with the other claimed features.  Please also see Applicant Remarks on 1/18/22.

Response to Arguments
Applicant's arguments filed 1/18/22 regarding claim 16 have been fully considered but they are not persuasive.  Although Applicant argues that the prior art does not teach a WERR of 0.8 - 1.5, one having ordinary skill in the art would have easily optimized the teachings of Yamawaku et al. in view of Rulkens et al.  Please note that the claimed WERR of 0.8 to 1.5 is an intended result of the method steps.  The court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (please also see MPEP §2111.04).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813